Citation Nr: 1111755	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-22 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for small sliding hiatal hernia with minimal reflux.

2.  Entitlement to a compensable disability rating for fungal infection of feet and toes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the RO that denied increased disability ratings for service-connected small sliding hiatal hernia with minimal reflux, and for service-connected fungal infection of feet and toes.  The Veteran timely appealed.

The Veteran failed to appear for a hearing before a Veterans Law Judge at the RO that was scheduled for March 10, 2009.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work (at least part time), and has not alleged that his service-connected disabilities prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  The Veteran's small sliding hiatal hernia with minimal reflux is manifested primarily by symptoms of pyrosis and acid reflux, accompanied by right shoulder pain; symptoms productive of considerable impairment of health are not demonstrated.

2.  For the entire appeal period, the service-connected fungal infection of feet and toes has been manifested by no more than chronic tinea pedis involving the web spaces of the third, fourth, and fifth toes of both feet, affecting less than 5 percent of the entire body, or 5 percent of exposed areas and no more than topical therapy was required.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for small sliding hiatal hernia with minimal reflux are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7346 (2010).

2.  The criteria for an increased compensable evaluation for fungal infection of feet and toes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through December 2005 and July 2008 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the July 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of hiatal hernia, reflux, and fungal infection of feet and toes both during and after service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

A.  Small Sliding Hiatal Hernia with Minimal Reflux

Service connection has been established for small sliding hiatal hernia with minimal reflux, effective August 1, 1993.  The RO assigned a 10 percent disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7346.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 percent evaluation is warranted for hiatal hernia with two or more of the symptoms required for a 30 percent evaluation, but of less severity than is required for the 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain-all of which are productive of considerable impairment of health.  A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Private treatment records, dated in February 2000, reveal that the Veteran had a history of hiatal hernia, and that he felt a lot of gas in his stomach.  He admitted to having a lot of reflux.  Examination revealed the Veteran was well nourished and in no apparent distress.  His weight was 182 pounds.  The assessment was hiatal hernia and gastroesophageal reflux disease.  Diet moderation was advised-i.e., no spicy or greasy foods or citric drinks, and no meals close to bedtime.

The report of a January 2006 VA examination reflects that the Veteran last underwent esophagogastroduedenoscopy four years ago, and that he did not recall the results.  He did not have trouble swallowing or dysphagia for solids or liquids.  The Veteran did report, after every meal, having some retrosternal and right shoulder pain.  He had regurgitation after every meal.  Approximately, every two weeks he had some nausea and vomiting.  There is a recent finding of hematuria, but no hematemesis or melena.  The Veteran did not report any weight loss.  The Veteran was able to do yard work and home maintenance, and had not lost any time from work due to gastrointestinal problems.  Examination revealed a good state of nutrition.  The abdomen was soft without mass, pain or tenderness.  Diagnostic tests revealed no abnormality or nutritional deficiency.  The examiner diagnosed gastroesophageal reflux disease.

During an October 2008 VA examination, the Veteran reported acid regurgitation primarily after eating.  He slept with his head elevated due to reflux.  The Veteran reported undergoing an upper gastrointestinal procedure, including biopsy for non-bleeding erythematous gastropathy in July 2007.  He reported having heartburn several times a week, and took medication.  He was not malnourished and his overall general health was good.  Examination revealed no signs of significant weight loss.  The abdomen was soft without tenderness.  Diagnoses were gastroesophageal reflux disease, on treatment; and hiatal hernia.

In this case, the Veteran's small sliding hiatal hernia with minimal reflux has been manifested primarily by symptoms of acid reflux and heartburn, but without significant weight loss or malnutrition.  The evidence does not reflect considerable impairment of health due to symptoms of reflux disease and documented hiatal hernia, even though the Veteran had undergone an upper gastrointestinal procedure.  No increased severity of symptoms has been demonstrated.

Hence, his symptoms do not meet or approximate the criteria for an increased disability rating for small sliding hiatal hernia with minimal reflux under 38 C.F.R. § 4.114, Diagnostic Code 7346.

B.  Fungal Infection of Feet and Toes

Service connection has been established for fungal infection of feet and toes, effective August 1, 1993.  The RO assigned a noncompensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to dermatitis.

Infections of the skin not listed elsewhere (including bacterial, fungal, viral, teponemal and parasitic diseases) are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or as dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7820 (2010).
Preliminarily, the Board notes that recent revisions of the criteria for evaluation of scars, effective October 23, 2008, apply only to claims for VA benefits filed on or after that date, and are inapplicable in this appeal.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 (2010)).

In this case, the Veteran's fungal infection of feet and toes consists neither of disfigurement of the head, face, or neck, nor of any scarring.  Hence, the disability is to be rated as dermatitis under Diagnostic Code 7806.

Pursuant to Diagnostic Code 7806, a 0 percent (noncompensable) rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during a twelve month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during a twelve month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a twelve month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  

Private treatment records, dated in February 2004, reflect that the Veteran presented with lesions between the fourth and fifth toes of both feet that were painful with any type of shoe wear.  He applied antifungal sprays and creams, but had not decreased the discomfort.  In April 2004, the Veteran underwent arthroplasty of the fifth toe of both feet.  In October 2004 and in October 2005, the Veteran presented with continued maceration between the fourth and fifth toes of both feet.

During a January 2006 VA examination, the Veteran reported having constant mildly painful itching between the third and fourth, and fourth and fifth toes of both feet; and that this caused some serous drainage into his socks.  He reportedly underwent shaving of cartilage of the medial aspects of both fifth toes, in an attempt to decrease the severity of fungal infection of the web spaces.  The Veteran had not taken any oral therapy for fungal disease.  It was reported that he had been prescribed topical therapy in the past, but was not currently taking anything.  Examination revealed chronic fungal infection, diagnosed as tinea pedis or athlete's foot, in the web spaces between the third and fourth, and fourth and fifth toes of both feet-right worse than left.

The report of an October 2008 VA examination reflects that the Veteran continued to use prescribed medication on his feet and toes.  He applied a topical cream approximately once or two per week, and applied a corticosteroid daily in the past 12 months.  Examination revealed small patches of dry, flakey skin between third, fourth, and fifth toes of both feet; no open sores or cracks between toes; and no objective evidence of dry, flakey skin on heels or soles of feet.  The examiner estimated that less than one percent of total body surface area was affected, and 0 percent of exposed surface area affected (hands, face, head, and neck).  The examiner commented that there was no scarring and no disfigurement, and no functional impairment caused by the skin disability.

In this case, the Veteran's service-connected disability has been manifested primarily by objective evidence of chronic tinea pedis involving the web spaces of the Veteran's third, fourth, and fifth toes of both feet; and characterized by painful itching.  Prior to October 23, 2007, he had occasionally had topical antifungal treatment, but the disability was manifested by no more than chronic tinea pedis involving the web spaces of the third, fourth, and fifth toes of both feet, affecting less than 5  percent of the entire body, or 5 percent of exposed areas.  The webbing between the toes was the primary area affected.  On VA examination on October 23, 2008, the Veteran reported that he had been using a corticosteroid cream on a daily basis for about a year.  This was a topical treatment and not systemic.  Examination revealed small patches of dry, flakey skin between third, fourth, and fifth toes of both feet; no open sores or cracks between toes; and no objective evidence of dry, flakey skin on heels or soles of feet.  The examiner estimated that less than one percent of total body surface area was affected, and 0 percent of exposed surface area affected (hands, face, head, and neck).  The criteria for a compensable disability rating are not met or nearly approximated.  

The doctrine of reasonable doubt has been considered, but in this case a clear preponderance of the evidence weighs against the claim.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)

C.  Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the small sliding hiatal hernia with minimal reflux, and the fungal infection of feet and toes is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected disabilities is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating for small sliding hiatal hernia with minimal reflux is denied.

An increased compensable evaluation for fungal infection of feet and toes is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


